DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Amendments Received
Amendments to the claims were received and entered on 6 Apr 2020.

Status of the Claims
Examined herein: 1–44

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 16/280290, 16/025904 and 13/822242 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 61/381239 is acknowledged.
After reviewing the disclosure of 61/381239, the examiner finds that it does not adequately support the subject matter of claim 1 for at least the following reasons: first, '239 does not disclose "a summing procedure"; second, the FPT algorithm described in '239 prioritizes "genetic features" rather than "genetic variants" as claimed, and the '239 disclosure specifically differentiates the two; third, the disclosure of '239 is so scant on details of how the procedures of "prioritiz[ing] genetic variants" (or features, for that matter) and "identifying … the phenotype-causing genetic variants" (or features) are performed that is does not constitute an enabling disclosure of the invention claimed in claim 1.  Thus, the '239 application does not provide adequate support for the subject matter of claim 1; numerous dependent claims are also unsupported by '239.  Hence, the instant claims are examined as though they had an effective filing date of 9 Sep 2011, the filing date of PCT/US11/51017, of which the instant application is a national stage entry.

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to "a method ... comprising computer processing instructions".  "Computer processing instructions" may be used to embody a particular method step, but are not themselves a method step.  Hereinafter, this step will be interpreted as though it read "using computer processing instructions, prioritizing genetic variants …".
Additionally, claim 1 recites "identifying and reporting the phenotype-causing genetic variants".  There is insufficient antecedent basis for "the phenotype-causing genetic variants".  Or, in slightly different terms, the claim does not particularly point the relationship between the "genetic variants" that are prioritized in the first step and the "phenotype-causing genetic variants" in the second step.  While the examiner infers that some kind of procedure causes the "prioritize[d] genetic variants" to be identified as "phenotype-causing genetic variants", that procedure is not distinctly claimed — in fact, it is not claimed at all.
Claim 8 recites "rare and common variants"; similar uses of "rare" and "common" occur in claims 9–11 and 24.  "Rare" and "common" are both terms of degree.  They are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree of "rareness" or "commonness" such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites "the cumulative impact of variants", for which there is insufficient antecedent basis.  Like the unclear relationship between the "prioritized genetic variants" and the "phenotype-causing genetic variants" in claim 1, claim 13 does not particularly point out what constitutes "cumulative impact", or describe how the cumulative impact is assessed.  Because the examiner cannot reasonably infer the scope of this claim without considerable speculation, it and its dependents will not be examined with respect to the prior art (MPEP 2173.06 § II).
Claim 16 recites "the method of claim 1 comprising phased genome data"; "phased genome data" is not a method step.
Claim 17 recites "the target and background database", for which there is insufficient antecedent basis.
Claims 26–29 and 34–38 recite various mathematical variables, many of which are not defined; in some instances, the variables are defined, but the equation by which they are related is not (e.g. clm 26).  Because the examiner cannot reasonably infer the scope of these claims without considerable speculation, they and their dependents will not be examined with respect to the prior art (MPEP 2173.06 § II).
Claim 30 recites "loge of the             
                
                    
                        χ
                    
                    
                        2
                    
                
            
         p-value", for which there is insufficient antecedent basis.
Claim 39 recites "the vertebrate-to-human genome multiple alignments", for which there is insufficient antecedent basis.
Claims 41 and 42 recite "incorporating inheritance information", which does not particularly point out into what the inheritance information is incorporated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–44 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "identifying phenotype-causing genetic variants".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "a summing procedure".
Steps of evaluating, analyzing or organizing information recited in the claims include "prioritiz[ing] genetic variants"; "combining (i) variant frequency, (ii) one or more sequence characteristics, and (iii) a summing procedure"; and "identifying and reporting the phenotype-causing genetic variants".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: "computer processing instructions" that implement the "prioritiz[ing]" step.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using computer processing instructions are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of genetic data).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1–12, 14–20 and 41–44 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chun, et al. (Genome Research 2009).
With respect to claims 1–3, Chun teaches a computer-implemented (p. 1559 § "Likelihood ratio test (LRT)") method of identifying deleterious mutations.  The likelihood calculation includes
(i)	allele frequencies (p. 1560 §§ "Allele frequency" and "Estimation of rare deleterious mutations")
(ii)	identification of alleles that cause nonsynonymous substitutions (p. 1559 § "Identifying deleterious mutations"); i.e. "sequence characteristics" (cf. clm 2)
(iii)	calculation of a log-likelihood ratio (p. 1559 § "Likelihood ratio test (LRT)"); i.e. "a summing procedure" (cf. clm 3)
Chun teaches that the deleterious alleles are associated with diseases (p. 1553).
With respect to claims 4–6, Chun teaches that the variant alleles were identified within protein-coding sequences (p. 1559 § "Comparative genomic data set"), which constitute any of "gene fragments", "chromosome fragments", or "exons".
With respect to claims 7, Chun teaches that the likelihood ratio calculation includes likelihoods of nonsynonymous (i.e. "coding") and synonymous (i.e. "non-coding") variants (p. 1559 § "Likelihood ratio test (LRT)").
With respect to claims 8–11, Chun teaches identifying rare and common variant alleles (p. 1555, Table 2), and that both of these are associated with diseases (p. 1553); without a clear definition of what differentiates a "common disease" from a "rare disease", the most reasonable interpretation of these terms is that these two categories can be immediately envisaged from the teaching of "disease" by Chun (cf. MPEP 2131.02 § III).
Claim 12 is directed to the intended result of the claimed method, which does not impose any additional limitations on the claimed method itself (cf. MPEP 2111.04).
Claims 14–17, 41 and 42 describe the data on which the method operates and do not impose any additional limitations on the claimed method itself, and therefore are non-limiting intended uses of the invention.
With respect to claim 18, Chun teaches estimating the synonymous substitution rate "from gap-free concatenated alignments of 1227 genes completely conserved across all 32 species" (p. 1559, top of col. 2), which constitutes "a training algorithm".
With respect to claims 19 and 20, Chun teaches that the data include personal genomes from three humans (p. 1559 § "Identifying deleterious mutations") and reference genomes from 32 vertebrate species (p. 1559 § "Comparative genomic data set"); these constitute, respectively, "target files"/"case genomes" and "background files"/"control genomes".
With respect to claims 43 and 44, Chun teaches avoiding SNPs due to sequencing errors by excluding positions with low-quality base calls (p. 1559 § "Identifying deleterious mutations").
Chun therefore anticipates the claimed inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4–6 and 21–23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun as applied to claim 1 above, and further in view of Pavlidis, et al. (Molecular Ecology 2008).
Chun teaches identifying deleterious mutations using a likelihood ratio test, but does not teach a "composite likelihood ratio".
With respect to claim 21, Pavlidis teaches that a composite likelihood ratio (CLR) test can be used to calculate likelihoods of and identify positions that are subject to strong selective pressures (p. 3586 § "Methods for detecting selective sweeps"); e.g. deleterious mutations, or their converse, advantageous mutations.  The CLR aggregates likelihoods for alleles within a chromosome (loc. cit.), as recited in claims 4–6.
With respect to claim 22, Pavlidis teaches that the CLR test assumes independence among the selected allele and "hitch-hiking" alleles, then corrects the likelihood by controlling for linkage between these alleles (p. 3596, col. 2).
With respect to claim 23, Pavlidis teaches that "the null hypothesis of the test is based on the standard neutral model" (p. 3597, top of col. 1); in other words, the null hypothesis is nested within the alternative hypothesis of a selective sweep.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  At the time of invention, said practitioner would have been motivated to modify the mutation-finding method of Chun to use the CLR test of Pavlidis, because Pavlidis teaches that the CLR is better able to identify selected mutations by including information from hitch-hiking alleles that are linked to the selected mutation.  Given that both Chun and Pavlidis are directed to calculating the likelihood of mutations within a chromosome segment, said practitioner would have readily predicted that the substitution would successfully result in a method of identifying deleterious mutations using a CLR test that includes information from hitch-hiking mutations.  The invention is therefore prima facie obvious.


Conclusion
No claim is allowable.
This is a continuation of applicant's earlier Application No. 13/822242.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631